Case 0:21-cv-61431-AHS Document 32 Entered on FLSD Docket 09/07/2021 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 21-61431-CIV-SINGHAL/VALLE

  ANTONIO CUEVAS,

         Plaintiff,

  v.

  EXPERIAN INFORMATION SOLUTIONS, INC.,
  EQUIFAX INFORMATION SERVICES, LLC,
  and TRANS UNION, LLC,


       Defendants.
  _______________________________/

                                           ORDER

         THIS CAUSE is before the Court upon the Joint Notice of Settlement (DE [29])

  filed on September 3, 2021 by Plaintiff and Defendant Trans Union, LLC. The Court

  having carefully reviewed the file, and being otherwise fully advised, it is hereby

         ORDERED AND ADJUDGED that the parties shall file a stipulation for dismissal

  of the claims against Trans Union, LLC, by September 24, 2021.

         DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 7th day of

  September 2021.



  Copies furnished counsel via CM/ECF
